UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (MarkOne) ☒ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December 31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period from to Commission File Number001-37886 CAPSTAR FINANCIAL HOLDINGS, INC. (Exact name of Registrant as specified in its Charter) Tennessee 81-1527911 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1201 Demonbreun Street, Suite 700
